Citation Nr: 1124503	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to September 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part denied entitlement to service connection for a lumbar strain, claimed as a low back injury.

In September 2008 the Veteran notified the Oakland RO that he moved, and his case was transferred to the jurisdiction of the Philadelphia, Pennsylvania RO.

In October 2009 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2009 the Board remanded the claim for further development.  The development has been completed, and the case is before the Board for final review.

The Board notes that the Veteran had previously claimed entitlement to service connection for posttraumatic stress disorder (PTSD), and the Board denied that claim in a decision dated in December 2009.  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board identified and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD to the Appeals Management Center (AMC)/RO to provide the Veteran with a VA psychiatric examination and opinion and to adjudicate the claim.  It was noted that the issue should only be returned to the Board if properly appealed.  The AMC erroneously included the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD in a February 2011 supplemental statement of the case (SSOC).  Subsequently, the AMC adjudicated the issue in a rating decision dated in April 2011.  The AMC notified him of the decision and his appellate rights in a separate letter dated in April 2011 that was sent to his last known address, which was verified in September 2010.  To date, the Veteran has not appealed the April 2011 denial of the claim for an acquired psychiatric disorder other than PTSD, and the issue before the Board is limited to that listed on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary with respect to the claim for entitlement to service connection for a low back disability.  

The Veteran was seen on a number of occasions in service for complaints involving low back pain.  In a pre-induction report of medical history dated in October 1969, the Veteran checked "yes" to ever having or having now recurrent back pain.  A physician's summary indicated that he had nonrecurring low back pain, mild.  Following a medical examination that identified normal evaluation of the spine, the Veteran was qualified for the remedial program due to being underweight.  In a service treatment note dated in January 1971, he complained of back pain in the mid-thoracic region that had begun to bother him about one month ago and now hurt all the time.  He stated that he fell from a ladder three years ago.  A week later in January 1971 he again complained of mid-thoracic back pain (returned) and stated that he was pushing a car about a month ago.  

In a June 1971 treatment note, he complained of low back pain; it was noted that he had previously complained of mid-thoracic pain and was now having low back pain.  An x-ray study was reported as negative.  In September 1971 he continued to complain of back pain unrelieved by prescribed medication.  Examination findings were reported as unchanged.  In a September 1971 orthopedic clinic note, he reported that he fell from a ladder at age 17 (before service) and had back pain then that left after one or two weeks.  Then, in December 1970 the pain began again and he was told he had a "curvature" of the spine.  He stated that his current pain is present 22 out of 24 hours per day, keeps him awake at night, and is located all over his back and shoulders but mostly in his lumbar spine.  X-ray findings were reported as minimal thoracic scoliosis that is probably positional; do not see clinically.  The examiner could not find an orthopedic cause for the pain and believed it was related to scoliosis, if present.  He remarked that symptoms were not those of a back sprain and would make one think of an arthritic process like Marie-Strumpell's [disease].

In a subsequent orthopedic clinic note dated in October 1971, the Veteran reported mid-lumbar, non-radicular spine pain intermittently since an accident as a mess cook a number of months ago.  He stated that it was worse with activity and better with rest.  Physical examination and x-ray findings were reported as within normal limits.  The diagnosis was listed as questionable to probable chronic sprain.

In a June 1972 report of medical history, he denied recurrent back pain.  In a December 1972 emergency room note, he complained of a back problem that improved with treatment.  He was advised to see the doctor the following Monday.  In January 1974 the Veteran fell off a platform and landed on a fuel can.  The impression was probable rib fracture.  He did not identify any related back pain.  In May and June 1974, he complained of recurrent low back pain that increased and became unbearable when running or with physical training.  He requested light duty status.  The examining physician determined that he was fit for duty, but did not describe any objective examination findings.  A separation medical examination report dated in September 1974 did not indicate whether clinical evaluation of the spine was normal, abnormal, or not evaluated.

In post-service private treatment records from Mifflintown Family Chiropractic dated in August 2003, the Veteran complained of back pain, numb fingers, migraine headaches, and aches in his legs and stated that the problem began in childhood.  However, when asked about each problem individually, he indicated that he had low back pain that began in 1970 that occurred off and on with activities.  He described driving a military tank in the 1970s when a truck cut in front of him and he avoided impact; being rear-ended at approximately 55 mph while wearing a seatbelt in 1984; and being struck by a car while wearing a seatbelt in 2002, spinning around, and hitting another car head on.  He did not identify any injuries due to these accidents and stated that he was not treated for these accidents.  The chiropractor performed thoracolumbar range of motion testing and did not identify any lumbar spine disorder.  Nevertheless, additional records from Mifflintown Family Chiropractic reflect that the Veteran presented for regular treatment (up to several times per month) at least until June 2009.

In private treatment records dated from September 2001 to September 2008 from the Veteran's family practice physician, the Veteran's first complaint of any back pain was in April 2004.  He reported that he fell at work and was tender at T7-8.  In a May 2004 follow up note for his work injury, he reported that his back pain was gone.  Then, in September 2008 he indicated that he had just returned from a year in California panning for gold and disclosed that he was in a motorcycle wreck in September 2007 and was being treated by his chiropractor for back pain.  

The Veteran was afforded a VA examination of the spine in June 2006.  The diagnosis was lumbar strain with mild degenerative changes on X-ray.  The examiner opined that it was not at least as likely as not that the Veteran's back condition was aggravated beyond its normal progression in service.  

In accordance with the prior Remand instructions, the Veteran was afforded a VA spine examination in July 2010.  The examiner was to state whether the Veteran had a low back condition that clearly preexisted service and, if so, whether it increased in severity beyond the natural progression of the disorder during service.  However, it does not appear that the specific Remand instruction for this issue was provided to the examiner on the examination request.  The examiner does not address whether there was aggravation beyond normal progression by military service.  Additionally, the opinion provided by the examiner is somewhat confusing and seems to suggest that the current back condition was based on aggravation following service.   

Thus, the claims file should be returned to the VA examiner to provide a clarifying opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2010 VA examination, if available.  If he is not available, the file should be provided to another physician to obtain the requested opinions.  Following review of the claims folder, include the prior examination results and a copy of this Remand, the physician should respond to the following questions:

a.  Does the evidence clearly establish that the Veteran had congenital scoliosis prior to service?  

b.  Does the evidence clearly establish that the Veteran had a chronic back disability other than scoliosis prior to entering service?  

c.  If the Veteran had scoliosis or other low back disability prior to service, was such permanently worsened beyond normal progression of the underlying disorder during service?

d.  If so, is the Veteran's current lumbosacral strain with mild degenerative changes related to the in-service worsening?  In rendering this opinion, please discuss the significance, if any, of the post service motor vehicle, motorcycle, and work related accidents with respect to his current diagnosis (i.e. is his current disorder more likely related to his post service accidents and injuries, or is his current disorder at least as likely as not related to his in-service complaints).  

e.  If the record does not clearly establish that the Veteran had a low back disorder that existed prior to service (i.e. he had no back disorder at entry) is his current lumbosacral strain with mild degenerative changes related to the back complaints and/or injury treated in service?  In rendering this opinion, please discuss the significance, if any, of the post service motor vehicle, motorcycle, and work related accidents with respect to his current diagnosis (i.e. is his current disorder more likely related to his post service accidents and injuries, or is his current disorder at least as likely as not related to his in-service complaints/injury).  

f.  The rationale for all opinions expressed should be set forth. 

2.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


